Title: [To Thomas Jefferson from William Short, 23 April 1784]
From: Short, William
To: Jefferson, Thomas


[Richmond, 23 Apr. 1784. Noted in SJL as received 30 Apr. 1784. Letter not found, but its subject was no doubt the possibility that TJ would be appointed as minister. TJ was troubled to learn that that possibility was being rumored in Virginia, and, on the same day that he received Short’s letter, he replied expressing his embarrassment; TJ to Short, 30 Apr. 1784. Short explained that a friend in Annapolis had given him a hint “the Week before” (i.e., a week before TJ’s letter of 30 Apr.); Short to TJ, 8 May 1784. It was very likely this “hint” that prompted him to write TJ on 23 Apr.]
